MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              May 20 2020, 8:44 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Marielena Duerring                                      Tiffany A. McCoy
South Bend, Indiana                                     Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Alan Keith Tarchala,                                    May 20, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2604
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jane Woodward
Appellee-Plaintiff                                      Miller, Judge
                                                        Trial Court Cause No.
                                                        71D01-1905-F4-27



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020                    Page 1 of 9
[1]   Alan Keith Tarchala appeals the sentence imposed by the trial court after

      Tarchala pleaded guilty to Level 4 felony causing death while operating a

      vehicle with a schedule I or II controlled substance in the blood, Level 6 felony

      causing serious bodily injury while operating a vehicle with a schedule I or II

      controlled substance in the blood, and Level 6 felony possession of

      methamphetamine. Tarchala argues that the sentence is inappropriate in light of

      the nature of the offenses and his character. Finding the sentence not

      inappropriate, we affirm.


                                                       Facts
[2]   On January 26, 2019, at approximately 10:00 a.m., Tarchala was driving a Jeep

      southbound on Bremen Highway when he hit a patch of ice that caused him to

      lose control of his vehicle and slide across the road into oncoming traffic,

      resulting in a head-on collision with a Chevrolet Spark.1 Mary Amiel and her

      mother, Sherry Amiel, were in the Chevrolet Spark at the time of the crash. As

      a result of the collision, Sherry died and Mary was seriously injured.


[3]   According to the probable cause affidavit, see appellant’s app. vol. II p. 12-15,

      officers were dispatched to the scene of the collision at approximately 10:17

      a.m. Upon arrival, officers saw the Jeep and the Chevrolet Spark in the

      northbound lane with “obvious crash damage.” Id. at 12. Mary told the officers




      1
       There is no indication in the record that Tarchala had been speeding or otherwise driving erratically when
      he lost control of his vehicle.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020                      Page 2 of 9
      that she had been driving northbound when the Jeep, heading southbound in

      the other lane, lost control and came into her lane to hit her head on. Mary and

      Sherry were then transported to the hospital, where Sherry was pronounced

      dead.


[4]   At the time of the collision, there were three occupants in the Jeep: Tarchala, a

      male passenger, and a female passenger. The female passenger, who stated she

      was Tarchala’s girlfriend, told officers that she was the driver, but based on the

      positioning of the seats, the officers determined she was most likely the front

      seat passenger. Additionally, the male passenger indicated that Tarchala was

      the driver.


[5]   A witness to the crash, who was at his residence nearby when the crash

      occurred, told officers that he saw someone matching the description of

      Tarchala throw something in a ditch near the site of the crash. The item was

      later discovered to be a box that contained a meth pipe and a baggie containing

      a “rocklike substance,” id. at 13, which later tested positive for

      methamphetamine. Once at the scene of the crash and once later at the

      hospital, Tarchala lied to officers about his name, providing the false name of

      “Travis Ryan Hout,” though he eventually admitted to the officers that he had

      been lying about his name. Id. Tarchala also admitted that he had been the

      driver of the vehicle and to using methamphetamine the previous afternoon.

      Officers informed Tarchala of the Indiana Complied Consent Law, after which

      Tarchala refused a chemical test. A search warrant to obtain blood from



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020   Page 3 of 9
      Tarchala was granted, and his blood tested positive for amphetamine,

      methamphetamine, morphine, fentanyl, norfentayl, and acetylfentanyl.


[6]   On May 1, 2019,2 the State charged Tarchala with Count I, Level 5 felony

      causing death while operating a vehicle with a schedule I or II controlled

      substance in the blood; Count II, Level 6 felony causing serious bodily injury

      while operating a vehicle with a schedule I or II controlled substance in the

      blood; Count III, Level 6 felony possession of methamphetamine; and Count

      IV, Level 4 felony causing death while operating a vehicle with a schedule I or

      II controlled substance in the blood. Tarchala pleaded guilty as charged without

      a plea agreement on August 13, 2019. On October 16, 2019, the trial court

      merged Counts I and IV and sentenced Tarchala to ten years executed for

      Count IV and two years executed for each of Counts II and III, to be served

      consecutively, for an aggregate sentence of fourteen years. Tarchala now

      appeals.


                                    Discussion and Decision
[7]   Tarchala’s sole argument on appeal is that the fourteen-year sentence imposed

      by the trial court is inappropriate in light of the nature of the offenses and his

      character. Indiana Appellate Rule 7(B) provides that this Court may revise a

      statutorily authorized sentence “if, after due consideration of the trial court’s




      2
       The reason for the lengthy delay between the date of the accident and the date Tarchala was charged is
      unclear from the record.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020                     Page 4 of 9
      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” In conducting this review,

      “substantial deference” must be given to the trial court’s decision, “since the

      ‘principal role of [our] review is to attempt to leaven the outliers,’ and not to

      achieve a perceived ‘correct’ sentence.” Knapp v. State, 9 N.E.3d 1274, 1292

      (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013))

      (internal citations omitted).


[8]   For Level 4 felony causing death while operating a vehicle with a schedule I or

      II controlled substance in the blood, Tarchala faced a term of two to twelve

      years, with an advisory term of six years. Ind. Code § 35-50-2-5.5. The trial

      court imposed a term of ten years, which is significantly elevated beyond the

      advisory term though slightly less than the maximum. For each of Tarchala’s

      two Level 6 felony convictions, he faced a term of six months to two and one-

      half years, with an advisory sentence of one year. I.C. § 35-50-2-7. The trial

      court imposed concurrent two-year terms, which exceeds the advisory term and

      nearly reaches the maximum sentence.


[9]   In determining Tarchala’s sentence, the trial court found as a mitigating

      circumstance the fact that Tarchala pleaded guilty. 3 The trial court also

      acknowledged Tarchala’s “difficult childhood,” though noted that it would be

      more compelling as a mitigator “were we in Juvenile Court though, rather than



      3
       With regards to Tarchala’s decision to plead guilty, the trial court stated that “[w]ere it not for that,
      [Tarchala would] be receiving the maximum sentence in each of these counts[.]” Tr. Vol. I p. 36.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020                           Page 5 of 9
       [Tarchala] being a 34 year old man . . . who has been given multiple

       opportunities to deal with this addiction,” both in prison and while on

       probation for other offenses. Tr. Vol. I p. 34. The trial court then found as

       aggravating circumstances the fact that Tarchala lied about his name, that he

       initially lied about whether he was driving,4 and that he tried to hide and

       dispose of the methamphetamine at the scene of the crash. It also considered

       the extreme pain and trauma Mary suffered as a result of the crash, telling

       Tarchala that “whatever burden you think you’re carrying from your

       childhood, you have just burdened her a thousand times over.” Id. at 35.


[10]   With respect to the nature of the offenses, we first note that Tarchala not only

       had methamphetamine in the car while he drove himself and others to work,

       but also that he attempted to hide the drugs and paraphernalia at the scene of

       the accident after it occurred. He did so knowing that the weather and resulting

       driving conditions were dangerous, as the area was experiencing the onset of a

       “polar vortex” at the time, see id. at 30-31, and he had methamphetamine in his

       system from using the drug the previous afternoon. Further, Tarchala lied about

       his name to officers twice, both at the crash scene and at the hospital, before

       providing his real name.




       4
        Although the trial court stated that Tarchala lied about driving the vehicle, the record shows only that
       Tarchala affirmatively stated to officers that he was, in fact, the driver. Per the probable cause affidavit, when
       speaking with officers, “Tarchala indicated that he was the driver,” whereas the female passenger, Tarchala’s
       girlfriend, is the one who initially lied and stated that she had been driving because “she did not want him to
       get in trouble.” Appellant’s App. Vol. II p. 13.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020                           Page 6 of 9
[11]   Curiously, however, there is no indication in the record that Tarchala was

       actually impaired or under the influence of controlled substances at the time of

       the collision, nor is there any evidence that he was speeding or otherwise

       driving irresponsibly. See, e.g., Foutch v. State, 53 N.E.3d 577, 581 (Ind. Ct. App.

       2016) (affirming a sentence under 7(B) where defendant took hydrocodone and

       Xanax immediately before operating and crashing a vehicle; defendant was

       driving ninety-two miles per hour, officers stated that he was “not fit to be

       safely operating a vehicle,” and defendant himself admitted to being sleep-

       deprived). Here, Tarchala admitted to officers that he had used

       methamphetamine the day before the crash, and by pleading guilty, he

       conceded that he had controlled substances in his blood—but there is no

       additional evidence showing impairment from those drugs at the time of the

       crash itself.


[12]   But whatever the immediate cause of the collision, we do acknowledge the

       especially severe result of the accident. Mary suffered a broken ankle, broken

       wrist, and fractured elbow; there were “bones sticking out of [her] ankle” and

       her arms and legs were covered with bruises; and all of her sustained injuries

       left her “screaming out in pain” from “the most severe pain [she had] ever

       experienced.” Tr. Vol. I. p. 22. And during all of that, Mary was left wondering

       whether her mother was alright, only to later be told by medics that her mother

       had died from the crash. Mary remained at the hospital for eight weeks, during

       which she underwent twelve surgeries; after her release, she was confined to a

       wheelchair for a month and could not work or care for herself. Despite ongoing


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020   Page 7 of 9
       therapy and medical care, Mary still is recovering and experiences pain and

       limited movement in her ankle and foot.


[13]   With respect to Tarchala’s character, Tarchala has an extensive criminal record,

       including an adult history of four felony and three misdemeanor convictions for

       receiving stolen property, resisting law enforcement, public intoxication,

       operating a vehicle while intoxicated, burglary, residential entry, and theft. As a

       juvenile, Tarchala was arrested several times, with his first adjudication at age

       fifteen. See Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007)

       (holding that a record of arrests may be considered “as a poor reflection on the

       defendant’s character” in 7(B) sentence review). Tarchala has twice had his

       probation for other convictions revoked and has also been declared delinquent

       from parole. At the time of the present offenses, Tarchala was on parole, had an

       active parole warrant, and was driving with a suspended license. Lastly, as the

       trial court noted, Tarchala has failed to take advantage of countless

       opportunities provided to him over the years by the justice system to work

       towards overcoming his drug use and addiction.


[14]   In sum, we do not find the sentence imposed by the trial court to be

       inappropriate in light of the nature of the offenses and Tarchala’s character. We

       do, however, emphasize again that the record is lacking in some regards with

       respect to the nature of the offenses. But while we may have imposed a different

       sentence, in conducting our review under Rule 7(B) “we do not look to see

       whether the defendant’s sentence is appropriate or if another sentence might be

       more appropriate; rather, the test is whether the sentence was inappropriate.”

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020   Page 8 of 9
       Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013) (emphasis in original)

       (internal quotations omitted).


[15]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2604 | May 20, 2020   Page 9 of 9